Name: 2002/944/EC: Commission Decision of 28 November 2002 amending Decision 2001/729/EC on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002 and Decision 2001/853/EC approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002 (notified under document number C(2002) 4590)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  health;  European construction;  agricultural policy;  economic policy;  agricultural activity
 Date Published: 2002-12-03

 Avis juridique important|32002D09442002/944/EC: Commission Decision of 28 November 2002 amending Decision 2001/729/EC on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002 and Decision 2001/853/EC approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002 (notified under document number C(2002) 4590) Official Journal L 326 , 03/12/2002 P. 0020 - 0023Commission Decisionof 28 November 2002amending Decision 2001/729/EC on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002 and Decision 2001/853/EC approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002(notified under document number C(2002) 4590)(2002/944/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Articles 24, 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses.(2) The list of programmes qualifying for a financial contribution from the Community have been set out in Decision 2001/729/EC(3) on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002.(3) The programmes and the financial distribution to these programmes have been approved by the Commission Decision 2001/853/EC of 3 December 2001 approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented by the Member States for the year 2002(4).(4) The foreseen expenditure of the programmes by the Member States and the financial participation by the Community have been assessed by the Commission and certain programmes will not use the full funding allocated to them and others will spend in excess of the allocated amount.(5) The financial participation for certain of these programmes needs to be re-adjusted. It is appropriate to re-allocate funding to Member States in accordance with the most recent information on the expenditure really incurred by the Member States.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2001/729/EC is replaced by Annex 1 to this Decision.Article 2Annex II to Decision 2001/729/EC is replaced by Annex 2 to this Decision.Article 3Decision 2001/853/EC is amended as follows:1. in Article 3(2), the amount of "EUR 65000" is replaced by "EUR 40000";2. in Article 4(2), the amount of "EUR 150000" is replaced by "EUR 180000";3. in Article 5(2), the amount of "EUR 1800000" is replaced by "EUR 1480000";4. in Article 6(2), the amount of "EUR 70000" is replaced by "EUR 55000";5. in Article 7(2), the amount of "EUR 200000" is replaced by "EUR 175000";6. in Article 9(2), the amount of "EUR 5000000" is replaced by "EUR 5500000";7. in Article 11(2), the amount of "EUR 2200000" is replaced by "EUR 2380000";8. in Article 12(2), the amount of "EUR 2800000" is replaced by "EUR 2960000";9. in Article 13(2), the amount of "EUR 700000" is replaced by "EUR 1200000";10. in Article 15(2), the amount of "EUR 770000" is replaced by "EUR 750000";11. in Article 17(2), the amount of "EUR 100000" is replaced by "EUR 170000";12. in Article 18(2), the amount of "EUR 5700000" is replaced by "EUR 5815000";13. in Article 19(2), the amount of "EUR 65000" is replaced by "EUR 105000";14. in Article 21(2), the amount of "EUR 1200000" is replaced by "EUR 575000";15. in Article 23(2), the amount of "EUR 200000" is replaced by "EUR 150000";16. in Article 26(2), the amount of "EUR 1900000" is replaced by "EUR 2155000";17. in Article 27(2), the amount of "EUR 5700000" is replaced by "EUR 5980000";18. in Article 28(2), the amount of "EUR 300000" is replaced by "EUR 400000";19. in Article 29(2), the amount of "EUR 150000" is replaced by "EUR 5000";20. in Article 31(2), the amount of "EUR 700000" is replaced by "EUR 450000";21. in Article 32(2), the amount of "EUR 15000" is replaced by "EUR 5000";22. in Article 33(2), the amount of "EUR 375000" is replaced by "EUR 295000";23. in Article 34(2), the amount of "EUR 300000" is replaced by "EUR 280000";24. in Article 37(2), the amount of "EUR 50000" is replaced by "EUR 0";25. in Article 38(2), the amount of "EUR 250000" is replaced by "EUR 290000";26. in Article 39(2), the amount of "EUR 1300000" is replaced by "EUR 700000";27. in Article 40(2), the amount of "EUR 50000" is replaced by "EUR 0";28. in Article 41(2), the amount of "EUR 400000" is replaced by "EUR 275000";29. in Article 44(2), the amount of "EUR 20000" is replaced by "EUR 60000";30. in Article 45(2), the amount of "EUR 1000000" is replaced by "EUR 1030000";31. in Article 47(2), the amount of "EUR 450000" is replaced by "EUR 520000".Article 4The present Decision shall apply from 1 December 2002.Article 5This Decision is addressed to the Member States.Done at Brussels, 28 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 274, 17.10.2001, p. 16.(4) OJ L 318, 4.12.2001, p. 46.ANNEX 1Annex I to Decision 2001/729/CE is replaced by the following:"ANNEX IList of programmes for the eradication and monitoring of animal diseasesProposed rate and amount of the Community financial contribution>TABLE>"ANNEX 2Annex II to Decision 2001/729/EC is replaced by the following:"ANNEX IIList of programmes of checks aimed at the prevention of zoonosesProposed rate and amount of the Community financial contribution>TABLE>"